Triple, Judge.
1. The verdict of the jury is too indefinite for a decree to be rendered thereon, so as to fix the identity or quantity of the land that would be conveyed under the deed, reformed as it would be by the decree. Certainly, reference would have to be made to something besides the verdict. Shall it be the pleadings or the evidence ? If the pleadings, then portions of the evidence which could not have been disregarded by the jury, and which are necessary to be considered in getting the exact *403boundaries of whatever land does pass, are to be. laid aside. If it be the evidence, then portions of that is not fully consistent with other parts, and it was a matter for the jury to settle every fact necessary to reach the exact result required in this case, a result by which metes, and boundaries, and quantity are to be ascertained. If the pleadings and evidence are taken together as a guide, equally as great a difficulty would occur. The verdict should have directed wherein the reformation of the deed should be made, so that the decree by the Chancellor could be full and definite.
2. The Court did not err in admitting the testimony of Payne. 'Willingham, one of the defendants, was living, and the transaction testified to by Payne, was, as to what occurred between him and Willingham. He asks that his deed to Willingham may be reformed by a correction of a mistake alleged to have been committed between them. What effect the correction may have upon Elyea’s rights as against Willingham, we do not say, if indeed it will have any. We only hold that as Willingham is a living party, and as the transaction proposed to be proven by Payne, was only what was the contract between them, Payne is a competent witness for that purpose.
3. The portion of the answer of the witness Payne to the second interrogatory, which was read, related exclusively to the price at which the land was sold in Confederate currency? and its value at the time of sale, “ in good money.” This was in answer to the last clause of the interrogatory, and stands unaffected, so far as we can see, by the fact that the first question in that interrogatory may have been leading. The first part was as to the mistake in the boundaries. The price or the value was another and an independent fact. The third interrogatory was not leading. If it does appear that the propounder may have expected an affirmative answer, to-wit: that there was a mistake, it suggests nothing to the witness, as to what or how much the mistake was. We see no impropriety in the question. If the second interrogatory be objectionable as leading, it does not vitiate the third. To so *404hold, would disable a party introducing a witness, if he once put a leading question from further examining that witness on that point.
4. We affirm the judgment of the Court below granting a new trial, on the ground of the indefiniteness or want of certainty in the verdict. We find no fault with it as being without sufficient evidence, either as to reforming Willing-ham’s deed, or as to notice to Elyea: 14 New York Reports, (4 Kernan,) 143 ; 2 Dana, 258.
Judgment affirmed.